Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 12-1705

                            MUHAMMAD HANIF,

                               Petitioner,

                                     v.

                       ERIC H. HOLDER, JR.,
              Attorney General of the United States,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lynch, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Syed Zaid Hassan on brief for petitioner.
     Kevin J. Conway, Trial Attorney, U.S. Department of Justice,
Civil Division, Stuart F. Delery, Principal Deputy Assistant
Attorney General, and Richard M. Evans, Assistant Director, on
brief for respondent.



                              July 22, 2013
          KAYATTA, Circuit Judge.       In his 2008 application for

asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (CAT), Muhammad Hanif claimed that he

had left Pakistan due to political persecution he had suffered at

the hands of police as a result of his membership in an out-of-

power political party, Jamaat-e-Islami ("JI"). In the hearing that

followed, he told a different story, portraying the police as

having aided JI's recruiting efforts and as having failed to assist

him when he was beaten by JI members.    And a few years earlier, at

a hearing before the Canadian Immigration and Refugee Board, Hanif

testified that he left because he was actually beaten by the police

themselves.

          In light of the variation between Hanif's three accounts,

the Immigration Judge (IJ) who reviewed the 2008 application did

not credit Hanif's testimony.    As a result, after holding that the

asylum application was time-barred, she rejected his claims for

withholding and CAT relief.   The BIA affirmed, and Hanif now seeks

review, challenging only the withholding of removal ruling and

doing so only on the ground that the IJ's adverse credibility

determination was improper.     For the reasons set forth below, we

deny his petition.

                                  I

          Muhammad Hanif, a native and citizen of Pakistan, left

Pakistan for the United Kingdom in 1998.       He soon traveled to


                                 -2-
Canada, where he unsuccessfully sought refugee status. In the year

2000,   he   entered   the   United   States   without   inspection.   On

November 15, 2006, the Department of Homeland Security served Hanif

with a Notice to Appear, charging that he was removable as an alien

present in the United States without admission or parole, see 8

U.S.C. § 1182(a)(6)(A)(i), as an alien not in possession of a valid

visa or entry document, see id. § 1182(a)(7)(A)(i)(I), and as an

alien who had sought to procure a visa through fraud, see id.

§ 1182(a)(6)(C)(i).

             Hanif conceded removability on the first two grounds, but

in an attempt to avoid removal, on January 18, 2008, he filed an

application for asylum, withholding of removal, and CAT relief.

See 8 U.S.C. § 1158 (asylum); id. § 1231(b)(3)(A) (withholding); 8

C.F.R. § 1208.16 (CAT).      In his application, he wrote that he had

left Pakistan due to political persecution that he suffered as a

treasurer of JI, an out-of-power political party. Specifically, he

claimed, on February 14, 1998, the police attacked the party's

office and injured several members.         He fled and went into hiding

before eventually leaving the country, though police continued to

search for him. When his cousin assumed the position of treasurer,

the cousin was arrested and tortured.          Hanif claimed that, due to

his affiliation with JI, he feared being arrested and tortured if

he returned to Pakistan.




                                      -3-
            That was the story Hanif told in his application. But in

his appearance before the IJ on December 14, 2009, Hanif explained

his basis for relief differently.             In this version, the police

assumed the role of JI enforcers, rather than JI antagonists.

Hanif testified that he feared persecution from the police not on

account of his JI membership, but instead because he voiced

objections to JI efforts at jihad.             He claimed that he became

involved with the party solely due to its provision of social

services to Pakistan's poor, and that when he learned a separate

branch of the party was involved with sending local youths to join

"mujahideen"       in   "jihad"    against      non-Muslims,    he    became

disillusioned.      At a party meeting on February 14, 1998, Hanif

claimed, he spoke against jihad and was beaten by other members of

the party.       He complained to the police and named those who had

beaten    him,    but   when   police    brought   the   attackers   in   for

questioning and the attackers claimed that Hanif was "becoming a

non-Muslim," the police released the attackers and detained Hanif

overnight without providing food.

            Hanif further testified that the police released him the

following day, but only after he agreed to support JI.           During the

time he was imprisoned, JI's offices had been damaged in protests

related to oil development, but had not been attacked by the

police.    Following his release, Hanif went into hiding.             Party

members contacted his family members and attempted to contact him


                                        -4-
as well in an attempt to convince him to rejoin the party and

promote jihad.   They also filed an investigatory complaint against

him with the police in order to pressure him into rejoining, and

the police began surveilling him.      Eventually, Hanif left the

country, but his cousin, the new JI treasurer, has since been

arrested as part of a crackdown on anti-government protests. Hanif

claimed that he feared that "they"--an ill-defined group of "jihadi

organizations"--would have him arrested and killed if he returned

to Pakistan.

           On July 15, 2010, after considering Hanif's application

and testimony, the IJ denied each of the three forms of relief

Hanif requested.   First, she concluded that his asylum application

was untimely, because it was not filed within one year of entering

the United States, see 8 U.S.C. § 1201(a)(42)(A), as an asylum

application must be unless an applicant can demonstrate changed or

extraordinary circumstances, id.   Hanif filed his application more

than seven years after entering the United States, and--despite

Hanif's arguments to the contrary--the IJ concluded that the arrest

of his cousin did not constitute a changed circumstance.     Hanif

does not challenge this ruling in his petition for review.

           Second, the IJ denied Hanif's request for withholding of

removal.   Withholding is available when an applicant demonstrates

that in the proposed country of removal, it is more likely than not

that his or her "life or freedom would be threatened" on account of


                                -5-
one   of   the   statutorily   protected   asylum   grounds.   8   U.S.C.

§ 1231(b)(3)(A); 8 C.F.R. § 1208.16(b).             An applicant has the

burden of establishing the credibility of his or her application.

8 C.F.R. § 1208.16(b).

            Hanif's testimony and application were, as we have seen,

"extremely inconsistent," and the IJ concluded that Hanif was not

a credible witness.      Indeed, in addition to the two conflicting

grounds--persecution for his commitment to JI and persecution for

his opposition to JI--on which Hanif had sought relief in this

action, the IJ noted that Hanif had presented a third account when

seeking refugee status in Canada. In this third version, presented

to the Canadian Immigration and Refugee Board, the police actually

beat Hanif themselves.

            The IJ noted that "[o]ther than his presence in Pakistan

and membership in the Jamaat-e-Islami party, [Hanif's] claims have

been different in each instance."        Hanif blamed the inconsistency

on translation errors, but the IJ rejected that explanation on the

twin grounds that Hanif had received the help of professional

translators and that he had gone into great detail in each of his

conflicting accounts.     Ultimately, she found that "the Respondent

has provided thoroughly inconsistent versions of past events, and

those differences are further magnified by implausible testimony

and documentary submissions."      Because the burden rested on Hanif




                                   -6-
to demonstrate that he had suffered past persecution, the IJ denied

relief.

            Finally,     the   IJ    denied    Hanif's   request   for    CAT

protection, which requires an applicant to demonstrate that it is

"more likely than not that he or she would be tortured" by or with

the acquiescence of the government in the proposed country of

removal. 8 C.F.R. § 1208.16(c)(2). The IJ concluded that, even if

she accepted Hanif's claim that he would be arrested if he returned

to Pakistan, he had not demonstrated that he "would be targeted for

torture or death."

            Hanif did not seek BIA review of the IJ's denial of his

request for CAT relief, but he did seek review of the IJ's denials

of asylum and withholding of removal.            The BIA affirmed the IJ's

rejection of Hanif's asylum application--a determination that Hanif

does not now challenge--and went on to affirm the rejection of

Hanif's withholding application, as well.             In so doing, the BIA

noted     that   "the     Immigration       Judge's   adverse   credibility

determination    is     predicated   upon     inconsistencies   between   the

respondent's testimony, written application, and testimony before

the Canadian Refugee Board which are present in the record and

which provide specific, cogent reasons upon which to base an

adverse credibility determination."




                                      -7-
                                 II

          Hanif now seeks review of the BIA's order affirming the

IJ's denial of his application for withholding.   In particular, he

argues that he adequately explained the inconsistencies regarding

his I-589--the form on which he applied for withholding--by stating

that "someone else filled out the relevant forms for him, albeit

[he] reviewed it."   He also notes, without citation, that "[a]ny

other inconsistency regarding the incidents with the political

group was clarified during his testimony."

                                III

          To state the standard of review is to decide this case.

After all, "[w]e accept an IJ's findings of fact, including

credibility determinations, as long as they are supported by

reasonable, substantial, and probative evidence on the record

considered as a whole."   Pan v. Gonzales, 489 F.3d 80, 85 (1st Cir.

2007) (quotation omitted); see also 8 U.S.C. § 1252(b)(4)(B)

("[A]dministrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.").   We reverse only in cases in which the evidence

"points unerringly in the opposite direction." Pan, 489 F.3d at 85

(quoting Laurent v. Ashcroft, 359 F.3d 59, 64 (1st Cir. 2004)).

          When the BIA adopts an IJ's decision and also discusses

some of the bases of that decision, we review both decisions.

E.g., Zheng v. Gonzales, 475 F.3d 30, 33 (1st Cir. 2007).   In this


                                -8-
case, the IJ's thorough opinion provides clear grounds on which we

must deny Hanif's petition.           The IJ discredited Hanif's testimony

on the grounds that it "was extremely inconsistent with the claims

in his I-589 and his testimony before the Canadian Refugee Board."

She based that finding on the fact that "[o]ther than his presence

in Pakistan and membership in the Jamaat-e-Islami party, [Hanif's]

claims have been different in each instance."                    She further found

that the inconsistencies were not justified by the fact "that

[Hanif] did not speak English well," noting that Hanif "had the

benefit of a translator before the Canadian authorities, and his I-

589 contained explicit details such that this Court cannot see how

a translation error could have been the cause."

            Moreover,     the    IJ   noted     "numerous    other,       more   minor

inconsistencies" that suggested that Hanif was not credible.                        In

particular, Hanif "initially stated that he filled out his asylum

application himself, yet when confronted by inconsistencies between

the application and his testimony he stated that another person

filled out the application out for him."                 In short, the IJ relied

not only on the basic inconsistencies going to the very heart of

Hanif's     claim,   as    she        was     entitled     to,     see     8     U.S.C.

§   1158(b)(1)(B)(iii),         but    also    on   significant          shortcomings

regarding Hanif's explanations of why he could not get his story

straight.     Hanif sets forth no argument as to why she was not

entitled to do so.      Rather, he simply says she was wrong.


                                        -9-
                                 IV

          Seen in the best possible light, therefore, Hanif's

argument amounts to a proposal that we adopt a requirement that

immigration judges credit inconsistent testimony so long as the

witness providing it explains the inconsistency.   Bound as we are

to defer to the agency's factual determinations, we cannot adopt

such a rule.

          The single factual finding that Hanif challenges is

adequately supported by the administrative record. Accordingly, we

deny the petition for review.




                                -10-